Smith, P. J. (concurring):
After reading the dissenting opinion herein I am led to add to my concurrence in the prevailing opinion a single word. My learned associate is not alone in his desire to reach a righteous decision in disregard of technical error. There is not a judge on the bench who does not share his desire. In this day not one case in a hundred is decided on technical grounds. The criticism of the courts for their alleged reverence for technicality comes from those who fail to distinguish between technical and substantial error. This case presents a fair illustration. When a suitor comes into court for relief he must prove that he is entitled to it. This is a substantial rule of law — not a technical rule. If one comes into court and asks a judgment restraining the conduct of another he must prove that the other is violating his rights or threatens to. A defendant brought into court is not required in the first instance to prove his innocence before proof is made of his guilt. How this rule of law is the rule as to the “ burden of proof,” and it goes to the extent of holding that if a suitor fails to convince the court, by a fair preponder*560anee of evidence, that his rights are being violated, he is entitled to no relief. I think no one will question the fairness or justice of this rule. It is not a rule of evidence which the courts are authorized to disregard. It is a rule of decision and fundamental. In the case at bar the prevailing opinion has demonstrated by authority that the complainants, in order to become entitled to an order reducing these fares, are required to prove that they are unfair. This is the same requirement made of every suitor in every court of the civilized world. Now the Commission has made this order without that proof. It has required respondents to reduce their rates without proof that those rates are discriminatory or unfair, but simply on the ground that the respondents have not proven that they are fair. In other words, a suitor has been granted relief without proof of the violation of his rights on the ground that the defendant has not proven its innocence. Can any thinking man call this a technical error % But my learned associate says that notwithstanding this error of the Commission the evidence is all before the court, and this court, therefore, should make such a finding in support of the decision. I fully agree with him if there he evidence in the record to warrant such a finding. The Commission failed to find such evidence and make such a finding of fact. My learned associate fails to discover such evidence and point it out. On the contrary, the prevailing opinion shows that the rates which the Commission required the respondent to reduce were already substantially the same as those of other suburban lines entering New York, and that the rates required by the Commission are considerably below those rates which have been approved by the Interstate Commerce Commission. The claimants have not proven their case. For this reason the determination should be annulled.